Citation Nr: 1117113
Decision Date: 05/03/11	Archive Date: 06/14/11

Citation Nr: 1117113	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-31 209	)	DATE MAY 03 2011
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a February 5, 1965 Board decision which denied, in pertinent part, service connection for convulsive disorder and anxiety reaction contains clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to November 1953.

Correspondence has been received from the appellant's representative which constitutes a motion to revise or reverse, on the basis of CUE, a February 5, 1965 Board decision, wherein the Board denied service connection for convulsive disorder and anxiety reaction.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403.

The appellant, who is the Veteran's son and his custodian, testified before the undersigned in a January 2011 hearing.  A transcript of this hearing has been included in the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

The appellant submitted evidence in support of his claim to VA in May 2010.  Unfortunately, the evidence was misfiled in another Veteran's claims file.  In November 2010, the misfiled documents were discovered.  Subsequent to this, the Board issued a decision for the above referenced issue in February 2011.  This decision was made without the benefit of the review of the evidence submitted by the Veteran in May 2010.  

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992 as in the current case.  In the present case, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).  The failure of the Board to consider the evidence submitted in May 2010 regretfully causes the Board to determine that the February 2011 decision must be vacated and a new decision which takes into account the additional evidence must be promulgated.  

Accordingly, the February 24, 2011 Board decision addressing the issue of whether a February 5, 1965 Board decision which denied, in pertinent part, service connection for convulsive disorder and anxiety reaction contains clear and unmistakable error is vacated.


FINDING OF FACT

The appellant has not alleged with specificity an error in the February 5, 1965, Board decision that can amount to clear and unmistakable error.
 

CONCLUSION OF LAW

A valid claim of CUE in the February 5, 1965, Board decision has not been presented. 38 U.S.C.A. §§ 5109(a), 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2010); Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the issue of whether there was CUE in the February 5, 1965 Board decision.

Criteria

The appellant has alleged CUE in a February 5, 1965 Board decision, wherein the Board denied service connection, in pertinent part, for convulsive disorder and anxiety reaction.  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally attacking a prior final Board decision by alleging CUE in an RO rating decision that was subsumed in that decision.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE motion that the Court has defined for motions of CUE in Board decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that reasonable minds could only conclude that the original decision was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE.  CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 20.1403(d).

3.  Disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, 38 C.F.R. § 20.1405(b), and the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE." Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the appellant must argue that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

A claim for benefits based on CUE in a prior final decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).

Analysis

A review of the arguments submitted in support of the present claim leads the Board to find that the appellant has not alleged with specificity an error in the February 5, 1965, Board decision that can amount to clear and unmistakable error.

The appellant has submitted numerous statements regarding CUE at various times.

The appellant has argued that mistakes were made by "Dr. Duke" and "Dr. Scilla" which were relied upon by the Board in its 1965 decision and that their actions biased the Board's decision.  Significantly, the Board notes that Dr. Duke and Dr. Scilla are the ratings specialists who promulgated, respectively, November 1961 and August 1964 rating decisions which were subsumed by the 1965 Board decision.  The numerous arguments advanced by the appellant which pertains to actions by these raters involves an attack on how the ratings specialists weighed the evidence.  For example, it was alleged that the failure of Dr. Duke to note only a training accident and not a combat occurrence in the Veteran's active duty service biased the Board in 1965.  As set out above, arguments which amount to a disagreement with how the evidence was weighed can never rise to a claim of CUE.

The appellant has argued that CUE was present in the Board's 1965 decision by its failure to consider evidence which was created but not associated with the claims file at the time of the decision and it was also CUE for failure of the Board to not consider evidence created after the Board's 1965 decision.  The arguments specifically pertain to an October 1963 letter from a Dr. Wheatley to the Michigan Epilepsy Center wherein the doctor was referring the Veteran to the center for treatment of service connected epilepsy as the Veterans Hospital did not have the facilities to treat it; a January 1968 report of a special neurological examination conducted at a VA facility and a letter from a private psychologist, P. Karlosky, to VA created sometime after 2004.  These allegations can never result in a valid CUE claim.  The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).  In the current case, the Board's decision was in 1965.  The appellant has not argued that these documents were associated with the claims file but not considered at the time of the 1965 decision.

The appellant has submitted a blanket statement that the 1965 Board decision contained CUE due to the failure of VA to assist in development of the case.  It was also argued that VA failed to perform additional tests and that it failed to wait a proper amount of time for a proper diagnosis of a mental disorder to be made prior to the claims being denied.  As set out above, however, an allegation of a failure of the duty to assist can never be a valid CUE claim.

The appellant has argued that there was CUE in the 1965 Board decision due to its failure to consider the laws regarding unemployability.  The appellant includes references to several documents of record at the time of the 1965 Board decision which indicate that the Veteran had employment problems.  The appellant has not indicated how a failure to apply laws regarding unemployability could have affected the outcome of the 1965 Board decision concerning service connection for a convulsive disorder with anxiety and which did not address a claim of unemployability at all.  The issue of the Veteran's employability was not before the Board in 1965.  The blanket assertion that the claim would have been different if VA had applied the laws of unemployability does not constitute a valid CUE allegation.

The appellant has submitted a general statement that the 1965 Board decision contained CUE due to a failure to apply the benefit of the doubt doctrine.  The general assertion that the claim would have been different if VA had applied the benefit of doubt does not constitute a valid CUE allegation without further elaboration.

The allegation was made that the Board erred in its 1965 decision by using a basic training incident instead of a combat incident in evaluating the claim.  This allegation constitutes an attack on how the evidence was weighed and cannot rise to a valid claim of CUE.

The argument was made that there was CUE in the 1965 Board decision as the military field records were overlooked regarding combat, hospital stay, line of duty determination and lay testimony.  There is no indication that the 1965 Board decision overlooked the military records.  Records denoting the hospital stay were referenced in the Board decision.  There is no indication in the medical records that the Veteran participated in combat.  The lay statements were referenced in the body of the decision.  The Board considered the pertinent evidence.  Moreover, the mere assertion that the military field records were overlooked regarding combat, hospital stay, line of duty determination and lay testimony without further elaboration does not indicate how this evidence could have changed the outcome of the 1965 decision.  This is an argument as to how the evidence was weighed which cannot rise to a level of CUE.

An argument was made that there was CUE in the 1965 Board decision due to an inability by VA to diagnose and treat convulsive disorder.  This is an argument which essentially argues a failure of the duty to assist which cannot constitute a valid CUE claim.  It can also be construed as an argument as to how the evidence was weighed which also never can constitute a valid CUE claim.

It was argued that the 1965 Board decision contained CUE because the conclusion of law in the decision only referenced an incident in basic training and there was CUE in not including the military field records.  This argument does not rise to a level of CUE.  The 1965 Board decision did not include a reference to a combat incident as the objective medical evidence of record does not indicate that the Veteran was wounded in combat.  There is reference to the Veteran being struck by parts of a blasting cap but there is no indication that this was during combat.  The service treatment records are entirely silent as to this fact.  Furthermore if, in fact, the Veteran was wounded during combat, he would have been awarded the Purple Heart Medal.  This was lacking.  This argument cannot rise to a valid CUE claim as it contests how the evidence of record was weighed by VA in 1965.  This cannot ever be CUE.  For the same reason, the appellant's allegation of CUE due to a failure of the Board to look at a combat stressor in 1965 is also an attack on how the evidence was weighed.

In May 2010, the appellant submitted a statement from the Veteran's sister which was prepared in May 2010.  Also submitted was a report of a special neurological examination which was conducted in January 1968.  The appellant also submitted a copy of a May 1964 VA clinical record which includes diagnoses of idiopathic convulsive disorder and mild anxiety reaction.  None of this evidence persuades the Board that CUE was present in the February 1965 Board decision.  The May 2010 statement and the report of the January 1968 examination were created subsequent to the February 5, 1965 Board decision.  As set out above, the Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made, 38 C.F.R. § 20.1403(b), unless the Board decision was decided on or after July 21, 1992.  This evidence was not of record at the time of the February 5, 1965 Board decision and cannot be considered in evaluating the appellant's CUE claim.  The submission of the May 1964 VA clinical record which includes diagnoses of idiopathic convulsive disorder and mild anxiety reaction without any accompanying argument as to how the document could affect the outcome of the CUE claim causes the Board to find that this evidence also does not rise to a level of CUE in the February 5, 1965 Board decision.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  The mere submission of a piece of evidence without any accompanying argument does not satisfy this requirement.  

The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  Accordingly, the issue of whether there was CUE in the February 5, 1965 Board decision is dismissed without prejudice.

ORDER

The claim of CUE in a February 5, 1965 Board decision which denied service connection for convulsive disorder and anxiety reaction is dismissed without prejudice.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1107490	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  10-31 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a February 5, 1965 Board decision which denied, in 
pertinent part, service connection for convulsive disorder and 
anxiety reaction contains clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to November 
1953.  

Correspondence has been received from the appellant's 
representative which constitutes a motion to revise or reverse, 
on the basis of CUE, a February 5, 1965 Board decision, wherein 
the Board denied service connection for convulsive disorder and 
anxiety reaction.  See 38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.

The appellant, who is the Veteran's son and his custodian, 
testified before the undersigned in a January 2011 hearing.  A 
transcript of this hearing has been included in the claims 
folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant has not alleged with specificity an error in the 
February 5, 1965, Board decision that can amount to clear and 
unmistakable error.




CONCLUSION OF LAW

A valid claim of CUE in the February 5, 1965, Board decision has 
not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2010); Luallen v. Brown, 8 Vet. App. 
92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
contemplates VA's notice and duty to assist obligations in the 
context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but 
rather is a collateral attack on a final decision.  Thus, the 
provisions of the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to 
obtain benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of action 
in the VA adjudicative process.").  The Board therefore finds 
that the provisions of the VCAA, and its implementing 
regulations, are not applicable to the adjudication of the issue 
of whether there was CUE in the February 5, 1965 Board decision.

Criteria

The appellant has alleged CUE in a February 5, 1965 Board 
decision, wherein the Board denied service connection, in 
pertinent part, for convulsive disorder and anxiety reaction.  A 
decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, including 
decisions of the degree of disability, will be accepted as 
correct in the absence of CUE.  Where evidence establishes such 
error, however, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the grounds 
of CUE by the Board on its own motion, or upon request of a 
moving party at any time after the decision is made.  38 U.S.C.A. 
§§ 5109A(a), 7111(a), (c).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  
A motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an RO 
rating decision that was subsumed in that decision.  See Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to 
decisions of the Board on the grounds of CUE.  The final 
regulations amending the Rules of Practice before the Board were 
promulgated and became effective on February 12, 1999, providing 
for procedures to challenge prior Board decisions on the basis of 
CUE.  See 38 C.F.R. § 20.1400.

All final Board decisions are subject to revision [for CUE] 
except: (1) Decisions on issues which have been appealed to and 
decided by court of competent jurisdiction; and (2) Decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  The Court 
reasoned that where it affirms a determination by the Board on a 
particular issue, the Board's decision is replaced by the 
decision of the Court on that issue and, thus, there is no longer 
a decision by the Board subject to revision.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); 
see also May v. Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and transmitted 
to the Board shall be treated as if filed at the Board.  38 
C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  
The motion is not an appeal; therefore, it is not subject to the 
provisions of Part 19 or Part 20 that relate to the processing 
and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE motion 
that the Court has defined for motions of CUE in Board decisions.  
See Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 
6 Vet. App. 242 (1994).  Thus, 38 C.F.R. § 20.1403(a) and (c) 
define CUE as:

1.  It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different, but for the error.  38 C.F.R. 
§ 20.1403(a).

2.  Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed the 
outcome when it was made.  38 C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original decision 
was fatally flawed.  See Russell v. Principi, 3 Vet. App. at 313.  
Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations 
that are not CUE.  CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 38 C.F.R. 
§ 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, but 
for the error, the error complained of cannot be CUE.  No new 
evidence will be considered, 38 C.F.R. § 20.1405(b), and the law 
precludes remands or other referral for the purpose of deciding 
the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on the 
record that existed when the prior decision was made, 38 C.F.R. § 
20.1403(b), unless the Board decision was decided on or after 
July 21, 1992.  In those cases, the record technically includes 
matter possessed by VA not later than 90 days before the file was 
transferred to the Board, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be CUE.  38 C.F.R. § 20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are 
inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, 
the movant bears the burden of presenting specific allegations of 
error that would amount to CUE.  Thus, for a moving party to make 
a successful CUE showing is an extremely difficult burden.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 
(1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 
1999) (to prove the existence of CUE as set forth in 38 C.F.R. 
§ 3.105(a), the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error. 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed 
the rigorous nature of the concept of CUE."  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  A disagreement with how facts were 
evaluated is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
emphasized that a purported failure in the duty to assist cannot 
give rise to CUE, nor does it result in "grave procedural error" 
so as to vitiate the finality of a prior, final decision.  In 
other words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged 
failure in the duty to assist may never form the basis of a valid 
claim of CUE, because it essentially is based upon evidence that 
was not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form the 
basis for a valid claim of CUE, because it is premised upon facts 
that were not then of record.  Subsequently developed evidence 
may not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not constitute 
CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the appellant must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in the 
rating decision at issue.  Such a determination must be based on 
the record and the law that existed at the time of that rating 
decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence 
establishes CUE, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, 
the rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  Id.

A claim for benefits based on CUE in a prior final decision 
entails special pleading and proof requirements to overcome the 
finality of the decision by collateral attack because the 
decision was not appealed during the appeal period.  Fugo, 6 Vet. 
App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In 
order for a claimant to successfully establish a valid claim of 
CUE, the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be CUE on its face, the 
claimant must provide persuasive reasons explaining why the 
result of the decision would have been manifestly different but 
for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. 
App. 162, 163 (1994) (noting that pleading and proof are two 
sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).

The Court has held that CUE claims that are denied based on the 
absence of legal merit or lack of entitlement under the law 
should be dismissed without prejudice.  See Simmons v. Principi, 
17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. 
App. 393, (2006).  


Analysis

A review of the arguments submitted in support of the present 
claim leads the Board to find that the appellant has not alleged 
with specificity an error in the February 5, 1965, Board decision 
that can amount to clear and unmistakable error.  

The appellant has submitted numerous statements regarding CUE at 
various times.  

The appellant has argued that mistakes were made by "Dr. Duke" 
and "Dr. Scilla" which were relied upon by the Board in its 
1965 decision and that their actions biased the Board's decision.  
Significantly, the Board notes that Dr. Duke and Dr. Scilla are 
the ratings specialists who promulgated, respectively, November 
1961 and August 1964 rating decisions which were subsumed by the 
1965 Board decision.  The numerous arguments advanced by the 
appellant which pertains to actions by these raters involves an 
attack on how the ratings specialists weighed the evidence.  For 
example, it was alleged that the failure of Dr. Duke to note only 
a training accident and not a combat occurrence in the Veteran's 
active duty service biased the Board in 1965.  As set out above, 
arguments which amount to a disagreement with how the evidence 
was weighed can never rise to a claim of CUE.  

The appellant has argued that CUE was present in the Board's 1965 
decision by its failure to consider evidence which was created 
but not associated with the claims file at the time of the 
decision and it was also CUE for failure of the Board to not 
consider evidence created after the Board's 1965 decision.  The 
arguments specifically pertain to an October 1963 letter from a 
Dr. Wheatley to the Michigan Epilepsy Center wherein the doctor 
was referring the Veteran to the center for treatment of service 
connected epilepsy as the Veterans Hospital did not have the 
facilities to treat it; a January 1968 report of a special 
neurological examination conducted at a VA facility and a letter 
from a private psychologist, P. Karlosky, to VA created sometime 
after 2004.  These allegations can never result in a valid CUE 
claim.  The Board's consideration of a CUE motion must be based 
on the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on or 
after July 21, 1992.  In those cases, the record technically 
includes matter possessed by VA not later than 90 days before the 
file was transferred to the Board, provided that the documents 
could reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).  In the current case, the Board's decision was 
in 1965.  The appellant has not argued that these documents were 
associated with the claims file but not considered at the time of 
the 1965 decision.  

The appellant has submitted a blanket statement that the 1965 
Board decision contained CUE due to the failure of VA to assist 
in development of the case.  It was also argued that VA failed to 
perform additional tests and that it failed to wait a proper 
amount of time for a proper diagnosis of a mental disorder to be 
made prior to the claims being denied.  As set out above, 
however, an allegation of a failure of the duty to assist can 
never be a valid CUE claim.  

The appellant has argued that there was CUE in the 1965 Board 
decision due to its failure to consider the laws regarding 
unemployability.  The appellant includes references to several 
documents of record at the time of the 1965 Board decision which 
indicate that the Veteran had employment problems.  The appellant 
has not indicated how a failure to apply laws regarding 
unemployability could have affected the outcome of the 1965 Board 
decision concerning service connection for a convulsive disorder 
with anxiety and which did not address a claim of unemployability 
at all.  The issue of the Veteran's employability was not before 
the Board in 1965.  The blanket assertion that the claim would 
have been different if VA had applied the laws of unemployability 
does not constitute a valid CUE allegation.  

The appellant has submitted a general statement that the 1965 
Board decision contained CUE due to a failure to apply the 
benefit of the doubt doctrine.  The general assertion that the 
claim would have been different if VA had applied the benefit of 
doubt does not constitute a valid CUE allegation without further 
elaboration.  

The allegation was made that the Board erred in its 1965 decision 
by using a basic training incident instead of a combat incident 
in evaluating the claim.  This allegation constitutes an attack 
on how the evidence was weighed and cannot rise to a valid claim 
of CUE.  

The argument was made that there was CUE in the 1965 Board 
decision as the military field records were overlooked regarding 
combat, hospital stay, line of duty determination and lay 
testimony.  There is no indication that the 1965 Board decision 
overlooked the military records.  Records denoting the hospital 
stay were referenced in the Board decision.  There is no 
indication in the medical records that the Veteran participated 
in combat.  The lay statements were referenced in the body of the 
decision.  The Board considered the pertinent evidence.  
Moreover, the mere assertion that the military field records were 
overlooked regarding combat, hospital stay, line of duty 
determination and lay testimony without further elaboration does 
not indicate how this evidence could have changed the outcome of 
the 1965 decision.  This is an argument as to how the evidence 
was weighed which cannot rise to a level of CUE.  

An argument was made that there was CUE in the 1965 Board 
decision due to an inability by VA to diagnose and treat 
convulsive disorder.  This is an argument which essentially 
argues a failure of the duty to assist which cannot constitute a 
valid CUE claim.  It can also be construed as an argument as to 
how the evidence was weighed which also never can constitute a 
valid CUE claim.  

It was argued that the 1965 Board decision contained CUE because 
the conclusion of law in the decision only referenced an incident 
in basic training and there was CUE in not including the military 
field records.  This argument does not rise to a level of CUE.  
The 1965 Board decision did not include a reference to a combat 
incident as the objective medical evidence of record does not 
indicate that the Veteran was wounded in combat.  There is 
reference to the Veteran being struck by parts of a blasting cap 
but there is no indication that this was during combat.  The 
service treatment records are entirely silent as to this fact.  
Furthermore if, in fact, the Veteran was wounded during combat, 
he would have been awarded the Purple Heart Medal.  This was 
lacking.  This argument cannot rise to a valid CUE claim as it 
contests how the evidence of record was weighed by VA in 1965.  
This cannot ever be CUE.  For the same reason, the appellant's 
allegation of CUE due to a failure of the Board to look at a 
combat stressor in 1965 is also an attack on how the evidence was 
weighed.  

The Court has held that CUE claims that are denied based on the 
absence of legal merit or lack of entitlement under the law 
should be dismissed without prejudice.  See Simmons v. Principi, 
17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. 
App. 393, (2006).  Accordingly, the issue of whether there was 
CUE in the February 5, 1965 Board decision is dismissed without 
prejudice.


ORDER


The claim of CUE in a February 5, 1965 Board decision which 
denied service connection for convulsive disorder and anxiety 
reaction is dismissed without prejudice.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


